[DO NOT PUBLISH]




             IN THE UNITED STATES COURT OF APPEALS
                                                          FILED
                      FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                        ________________________   ELEVENTH CIRCUIT
                                                       APRIL 9, 2008
                                                    THOMAS K. KAHN
                              No. 07-13006
                                                         CLERK
                          Non-Argument Calendar
                        ________________________

                     D. C. Docket No. 05-60792-CV-WJZ

KARYN WOOD,

                                                    Plaintiff-Appellant,

                                   versus

K-MART CORPORATION,

                                                    Defendant-Appellee.

                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                               (April 9, 2008)

Before CARNES, BARKETT and WILSON, Circuit Judges.

PER CURIAM:

     Karyn Wood filed a complaint against her employer, K-Mart, pursuant to
Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e-2(a), 3(a) and the

Florida Civil Rights Act, Fla.Stat. § 760.01, alleging gender discrimination, sexual

harassment and retaliation. Wood’s complaint alleges that she was terminated

from her position as a loss prevention manager at K-Mart Corporation because she

violated K-Mart’s loss prevention policy when she apprehended a suspected

shoplifter. Wood alleges that the real reason for her termination is because of her

gender, and because she previously complained about sexual harassment on the

job. The district court granted summary judgment on Wood’s claims because she

could not make out a prima facie case for any of them. As to the retaliation claim,

the district court found that even if Wood were able to establish a prima facie case,

she had no evidence to show that K-Mart’s legitimate reasons for its employment

actions were pretextual. Having considered the briefs and record, we agree with

the district court.1

       We review a district court’s grant of summary judgment de novo, viewing

all of the evidence, and drawing all reasonable inferences, in favor of the non-

moving party. Rojas v. Florida, 285 F.3d 1339, 1341-42 (11th Cir. 2002) (per

curiam). A party moving for summary judgment has the burden of showing that



       1
         The sexual harassment, or hostile work environment claim, was not raised on appeal and
is therefore deemed abandoned. See Access Now, Inc. v. Southwest Airlines Co., 385 F.3d 1324,
1330 (11th Cir. 2004).

                                               2
there is no genuine issue of material fact. Fed. R. Civ. P. 56(c). “A genuine

factual dispute exists if the jury could return a verdict for the non-moving party.”

Wilson v. B/E Aerospace, Inc., 376 F.3d 1079, 1085 (11th Cir. 2004). If the non-

moving party bears the ultimate burden of proof regarding the claim at issue in the

motion, that party, in response to the motion, must go beyond the pleadings and

establish, through competent evidence, that there truly is a genuine, material issue

to be tried. Celotex Corp. v. Catrett, 477 U.S. 317, 324, 106 S. Ct. 2548, 2553, 91

L. Ed. 2d 265 (1986).

      In order to establish a prima facie case of disparate treatment based on

gender discrimination, a plaintiff must show four things: (1) that she is a member

of a protected class; (2) that she was qualified for her job; (3) that she suffered an

adverse employment action; and (4) that her employer treated similarly situated

employees who are not members of the protected class more favorably. Rice-

Lamar v. City of Ft. Lauderdale, 232 F.3d 836, 842-43 (11th Cir. 2000). Wood’s

gender discrimination fails because she is unable to satisfy the fourth prong of a

prima facie case. Specifically, the two men named by Wood who allegedly

violated K-Mart’s loss prevention apprehension policy without losing their jobs

were not similarly situated because neither of them engaged in conduct that was

sufficiently similar to her own. As we have said, “[i]n determining whether



                                           3
employees are similarly situated for purposes of establishing a prima facie case

“the quantity and quality of the comparator’s conduct [must] be nearly identical” to

that of the plaintiffs. Maniccia v. Brown, 171 F.3d 1364, 1368 (11th Cir. 1999).

Therefore, the district court did not commit error in granting summary judgment to

K-Mart on Wood’s gender discrimination claim.

      We also find no error in the district court’s ruling on the retaliation claim.

Wood failed to establish that K-Mart’s proffered reason for her termination, that

she failed to comply with established procedures for making a shoplifter detention,

was false, or that even if mistaken, the true reason was gender-related. Although

Wood concedes that she violated company policy, she does not come forward with

enough evidence to show that the policy was selectively enforced. Neither of the

male employees Wood pointed to as having engaged in similar conduct violated

the policy in such a way as to be similarly situated to her, such that failure to

terminate them establishes a genuine issue of material fact as to whether K-Mart’s

reason for terminating Wood was a pretext for retaliation. Therefore, the district

court did not err in granting K-Mart’s motion for summary judgment as to Wood’s

retaliation claim.

      AFFIRMED.




                                            4